DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (U.S. Publication 2018/0074627) and Ogawa et al. (U.S. Publication 2006/0033016).
In reference to claim 1, Kong et al. discloses an electronic device (see paragraph 6 wherein Kong et al. discloses operations of an electronic device which is capable of performing an optics-based fingerprint detection.) comprising:
a display (see paragraph 37 and #1005, 1100, 1200 of Figure 2 wherein Kong et al. discloses the electronic device comprising a panel made up of both a display panel and a touch sensor panel.  Note, the Examiner interprets the panel #1005 equivalent to Applicant’s “display.”); 
an optical sensor disposed in a rear surface of the display and overlapping the display, the optical sensor comprising a light emitting unit including light emitting circuitry and a light receiving unit including light receiving circuitry (see paragraphs 45-46, 50-51, 63, 67-68 and Figures 2, 3 and 4 wherein Kong et al. discloses the device comprising an image sensor which generates/outputs an image signal associated with an object which is on a partial area of the display.  Kong et al. discloses the image sensor performing such a task based on light emitted from the display panel pixels in the PA area.  Kong et al. discloses the image sensor including a photo-diode that is capable of generating current in response to the light.  Kong et al. further discloses the device comprising an optical element that adjusts the emitted light provided to the image sensor.  Kong et al. discloses the image sensor and optical element located underneath the display panel and touch panel of the display.  Note, the Examiner interprets the combination of Kong et al.’s image sensor and optical element equivalent to Applicant’s “optical sensor” as the elements disclosed by Kong et al. perform the at least the receiving of light and are positioned such that they “overlap” the display area as evidence to the “PA” area pixels.);
a processor operatively connected with the display and the optical sensor; and a memory operatively connected with the processor, wherein the memory stores instructions which, when executed, cause the processor to (see paragraphs 52-55, 148-149, 152 and Figures 2 and 16 wherein Kong et al. discloses the device comprising a main processor and a touch processor performing the functions as disclosed.):
obtain position information of a first area, corresponding to the light emitting unit of the optical sensor, on the display (see paragraphs 48-49 and 134-136 wherein Kong et al. discloses the location of the PA area associated with coordinates of the touch sensor panel and detecting such an area as the user of the device contacts or approaches the PA area of the display.), and
while the light emitting unit of the optical sensor radiates light, control the display to output a visual object in at least one of the first area or an area adjacent to the first area on the display.
Although Kong et al. discloses the device displaying a reference image to inform the user of a location at which the image sensor is disposed, the image sensor again detecting emitted light from the display panel (see paragraphs 79-82), Kong et al. does not explicitly disclose the image sensor also comprising a light emitting type device formed there with and while radiating light from the light emitting device, controlling the display to output a visual object in at least the first are of the display.  Ogawa et al. discloses a touch panel in which a photosensor is incorporated on the same substrate as a display unit (see paragraph 2).  Ogawa et al. discloses the substrate located on a bottom (e.g. rear) of the display unit (see #10 of Figure 1B).  Ogawa et al. discloses the display unit composed of display pixels each of which comprises a light emitting circuit and a photosensor (see paragraphs 39-40 and #30, 180, 210 of Figure 1A).  Ogawa et al. discloses the photosensor reading out a change in photocurrent caused by a touch of a user’s finger thus detecting that a displayed button is selected (see paragraph 41 and #210, 102 of Figure 1A).  In other words, since the display pixel of Ogawa et al. is explicitly described as comprising both the photosensor and light emitting circuitry and further that Ogawa et al. explicitly discloses displaying a button on the screen and detecting selection of the button via detected photocurrent changes, the Examiner interprets that the “light emitting unit of the optical sensor radiates light” in the form of the “visual object” or button in Ogawa et al..  In other words, the visual button is displayed by the ”light emitting sensor” (e.g. display pixel) “radiating” light.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the display pixel with photosensor and light emitting circuit packaging and functionality techniques Ogawa et al. with the fingerprint detection techniques of Kong et al. in order to implement a touch panel type device that can be further reduced in size, weight and thickness while reducing the number of parts to provide a lower product price (see at least paragraph 8 of Ogawa et al.).
In reference to claims 4, 13 and 19, Kong et al. and Ogawa et al. disclose all of the claim limitations as applied to claims 1, 11 and 16 respectively.  Ogawa et al. explicitly details the operation of the photosensor and when a detection of a touch of the button is determined via the presence or absence of reflected light thus detecting whether a finger is selecting the button (see paragraph 60) of which the Examiner interprets functionally equivalent to Applicant’s “operation pattern of the optical sensor.”
In reference to claims 5 and 14, Kong et al. and Ogawa et al. disclose all of the claim limitations as applied to claims 1 and 11 respectively.  Ogawa et al. discloses the button displayed as a specific shape (e.g. rectangle) (see at least #102 of Figure 1A).
In reference to claim 6, Kong et al. and Ogawa et al. disclose all of the claim limitations as applied to claim 1 above.  Kong et al. discloses upon detecting a fingerprint based on the image signal, the device determines whether the detected fingerprint is a fingerprint of an authenticated user and displaying an associated notification/message on the display (see paragraph 100 and #1000, steps 1b-1c of Figure 9).  Note, the Examiner interprets notification displayed to the user equivalent to “provide(ing) status information” as the authentication of the device in Kong et al. is further seen as equivalent to Applicant’s “control(ling) of the optical sensor.” 
In reference to claims 7, 8, 15 and 20, Kong et al. and Ogawa et al. disclose all of the claim limitations as applied to claims 1, 11 and 20 above.  Kong et al. discloses upon detecting a fingerprint based on the image signal, the device determines whether the detected fingerprint is a fingerprint of an authenticated user and displaying an associated notification/message on the display (see paragraph 100 and #1000, steps 1b-1c of Figure 9).  Although Kong et al. does disclose displaying a status notification/message, neither Kong et al. nor Ogawa et al. explicitly disclose displaying the notification specifically as a power message indicating the device receiving power from an external power supply or the notification indicating a message has been received in a message application.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to display a variety of different notifications to the user based upon the touch detected techniques of Kong et al. and Ogawa et al. including those which include power status or message status.  Applicant has not disclosed that explicitly providing the techniques of the invention to display a message of power status or message status, as claimed, provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of Kong et al. and Ogawa et al. because the exact data output as a notification/message to the user on a user display device is a matter of engineering design choice as preferred by the inventor and/or to which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of Kong et al. and Ogawa et al. to obtain the invention as specified in claims 7, 8, 15 and 20 respectively.
In reference to claim 9, Kong et al. and Ogawa et al. disclose all of the claim limitations as applied to claim 1 above.  Kong et al. discloses the image sensor including a photo-diode that is capable of generating current in response to received light (see paragraph 46 and Figure 4).  Kong et al. discloses setting the display panel pixel brightness to a level that is equal to or higher than a reference brightness for displaying a reference image (see paragraphs 87-88 and Figure 6).
In reference to claim 10, Kong et al. and Ogawa et al. disclose all of the claim limitations as applied to claim 1 above.  Kong et al. discloses the invention detecting a fingerprint using optics-based fingerprint detection (see paragraph 6).  Kong et al. further discloses displaying the reference image as an outline of an area at which the image sensor is disposed (see paragraphs 81-82 and Figure 8).  Ogawa et al. discloses the photosensor reading out a change in photocurrent caused by a touch of a user’s finger thus detecting that a displayed button is selected (see paragraph 41 and #210, 102 of Figure 1A).  
In reference to claim 11, claim 11 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 11 recites a “method” of the invention of which the Examiner believes has at least inherently been disclosed by the teachings of Kong et al. and Ogawa et al. as described in the above rejection of claim 1.
In reference to claim 16, claim 16 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied to the above rejection of claim 1, claim 16 further recites, “An electronic device comprising: a display; a proximity sensor disposed in a rear surface of the display and overlapping the display, the proximity sensor comprising a light emitting unit including light emitting circuitry and a light receiving unit including light receiving circuitry…”  Note, it is clear the “proximity sensor” in claim 16 has been “renamed” from the “optical sensor” in claim 1 as their functionality is similarly claimed.  Therefore, the Examiner applies the same rationale as seen with respect to the above rejection of claim 1 and it’s “optical sensor” hereto.  Even further however, Kong et al. also discusses the invention operating when a user “approaches the partial area PA” with a finger (see at least paragraph 49) of which the Examiner therefore provides as further evidence of Kong et al. teaching such a “proximity” aspect of the sensor claimed in claim 16.

Allowable Subject Matter
Claims 2, 3, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks, filed 06/15/22, with respect to the rejection(s) of claim(s) 1, 4-11, 13-16 and 19-20 under 35 USC 102 & 103 in view of Kong et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 with reference to Kong et al. and Ogawa et al. (U.S. Publication 2006/0033016).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/19/22